Name: Commission Regulation (EEC) No 4017/89 of 29 December 1989 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 382/36 Official Journal of the European Communities 30 . 12. 89 COMMISSION REGULATION (EEC) No 4017/89 of 29 December 1989 fixing the aid for soya beans the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 3305/89 (4), as last amended by Regulation (EEC) No 3872/89 (*) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3305/89 to Article 1 The amount of the aid provided for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No =L 151 , 10 . 6 . 1985, p. 15 . O OJ No L 197, 26 . 7. 1988, p. 11 . (3) OJ No L 201 , 27 . 7. 1988, p. 2. (4) OJ No L 320, 1 . 11 . 1989, p . 64 . 0 OJ No L 374, 22. 12. 1989, p . 59 . 30 . 12. 89 Official Journal of the European Communities No L 382/37 ANNEX to the Commission Regulation of 29 December 1989 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another Member State Seed processed in current period  Spain 0,000 26,683 26,683  Portugal 18,756 26,683 0 26,683  another Member State 18,756 26,683 26,683 Seed processed in first period 1  Spain 0,000 26,776 26,776  Portugal 18,849 26,776 0 26,776  another Member State 18,849 26,776 26,776 Seed processed in second period  Spain 0,000 26,851 26,851  Portugal 18,924 26,851 0 26,851  another Member State 18,924 26,851 26,851 Seed processed in third period  Spain 0,000 27,329 27,329  Portugal 19,402 27,329 0 27,329  another Member State 19,402 27,329 27,329 Seed processed in fourth period  Spain 0,000 27,665 27,665  Portugal 19,738 27,665 0 27,665  another Member State 19,738 27,665 27,665 Seed processed in fifth period  Spain 0,000 27,544 27,544  Portugal 19,617 27,544 ( ¢) 27,544  another Member State 19,617 27,544 27,544 (*) Special aid.